EXHIBIT 99.1 Report to: Avino Silver & Gold Mines Ltd. Technical Report on the Avino Property, Durango, Mexico Document No. 1251920100-REP-R0001-02.1 i Report to: Avino Silver & Gold Mines Ltd. Technical Report on the Avino Property, Durango, Mexico Effective Date: July 19, 2013 Prepared by: Jacques Ouellet, Ph.D., P.Eng. Hassan Ghaffari, P.Eng. Margaret Harder, M.Sc., P.Geo. Michael F. O’Brien, M.Sc., Pr. Sci. Nat., FGSSA, FAusIMM, FSAIMM Monica Danon-Schaffer, Ph.D., P.Eng. Robert Sinclair Morrison, Ph.D., MAusIMM (CP), P.Geo. Sabry Abdel Hafez, Ph.D., P.Eng. AC/jc Suite 800, 555 West Hastings Street, Vancouver, British Columbia V6B 1M1 Phone: 604.408.3788Fax: 604.408.3722 ii TABLE OF CONTENTS Summary 1-1 Introduction 1-1 Property Description and Location 1-1 Geology and Mineralization 1-3 Avino Vein 1-4 San Gonzalo Vein 1-4 Oxide and Sulphide Tailings 1-5 Resource Estimates 1-5 Mineral Processing, Metallurgical Testing and Recovery Methods 1-7 Avino Vein 1-7 San Gonzalo Vein 1-7 Oxide Tailings 1-7 Mining Methods 1-8 Avino Vein 1-8 San Gonzalo Vein 1-8 Oxide Tailings 1-8 Environmental 1-8 Capital and Operating Costs 1-8 Avino Vein 1-8 San Gonzalo Vein 1-9 Oxide Tailings 1-10 Economic Analysis 1-11 Avino Vein 1-11 San Gonzalo Vein 1-11 Oxide Tailings 1-11 Sulphide Tailings 1-11 Recommendations 1-12 Geology 1-12 Process 1-13 Environmental 1-14 Mining 1-14 Project Development 1-14 Introduction 2-1 Units of Measurement 2-1 Effective Dates 2-1 Information and Data Sources 2-1 Reliance on Other Experts 3-1 iv Property Description and Location 4-1 Location 4-1 Property Ownership 4-1 Mineral Concessions and Agreements 4-2 Accessibility, Climate, Local Resources, Infrastructure and Physiography 5-1 Topography, Elevation and Vegetation 5-1 Accessibility and Local Resources 5-1 Climate and length of Operating Season 5-1 Infrastructure 5-2 History 6-1 Avino Mine, 1555-1968 6-1 San Gonzalo Deposit 6-1 Geological Setting and Mineralization 7-1 Regional Geology 7-1 Property Geology and Mineralization 7-1 Avino Vein 7-5 San Gonzalo Vein 7-6 Oxide and Sulphide Tailings 7-7 Deposit Types 8-1 Exploration 9-1 Early Exploration (Prior to Mine Closure), 1968 to 2001 9-1 Recent Exploration (Post Mine Closure), 2001 to Present 9-2 Tailings Investigations (Oxides), 2003 and 2004 9-2 Tailings Sampling (Sulphides), 2005 9-5 Bulk Sample Program of San Gonzalo Vein, 2011 9-5 Underground Channel Sampling of San Gonzalo and Angelica Veins, 2010-Present 9-5 Drilling 10-1 Early Drilling (Prior to Mine Closure), 1968 to 2001 10-1 Avino Vein 10-1 Oxide Tailings, 1990 to 1991 10-1 Recent Drilling (Post Mine Closure), 2001 to Present 10-4 Avino Vein (Including ET Zone) and Nearby Veins 10-4 San Gonzalo and Nearby Veins 10-5 Specific Gravity Results 10-7 Sample Preparation, Analyses, and Security 11-1 Drilling and Trenching of Oxide Tailings, 1990 to 1991 11-1 Tailings Investigations (Test Pits in Oxide Tailings), 2004 11-1 Drilling Program, San Gonzalo, 2007, 2008, and 2011 11-2 v Drilling Programs, ET Zone of the Avino Vein, 2006, 2007, 2008 and 2012 11-3 Underground Channel Sampling of San Gonzalo Vein, 2010 to Present 11-3 Avino Laboratory 11-4 Specific Gravity Samples 11-4 Caliper Volume Calculation Method 11-4 Water Displacement Method 11-5 QP Opinion 11-5 Data Verification 12-1 Avino and San Gonzalo Vein Drillhole Database Verification 12-1 Collar and Assay Data 12-1 Downhole Survey Data 12-3 Geology Data and Interpretation 12-4 Review of Drillhole Quality Assurance/Quality Control Samples 12-5 Avino and San Gonzalo Vein Bulk Density 12-18 Oxide Tailings Drillhole Database 12-20 Assay Verification of 1990/1991 Drillholes in Oxide Tailings 12-20 Oxide Tailings Verification Samples 12-21 Site Visit 12-28 Tetra Tech Conclusions and Opinion 12-28 Avino and San Gonzalo Veins 12-28 Oxide Tailings 12-29 QP Opinion 12-29 Mineral Processing and Metallurgical Testing 13-1 Avino Vein 13-1 San Gonzalo Vein 13-1 Oxide Tailings 13-1 Sulphide Tailings 13-2 Mineral Resource Estimates 14-1 Resource Summary 14-1 Data 14-4 Avino Vein 14-4 Geological Interpretation 14-4 Wireframing 14-4 Contact Profiles 14-6 San Gonzalo Vein 14-8 Geological Interpretation 14-8 Wireframing 14-8 Contact Profiles 14-10 Exploratory Data Analysis 14-11 Raw Data Assays and Statistics 14-11 Outlier Management and Capping Strategy 14-16 vi Drillhole Compositing 14-25 Composite Statistics 14-28 Density 14-31 Density Statistics and Spatial Analysis 14-31 Density Interpolation Plan 14-31 Variography and Spatial Analysis 14-37 Interpolation Plan and Kriging Parameters 14-40 Avino 14-40 San Gonzalo 14-45 Resource Block Model 14-50 Configuration 14-50 Cell Attributes 14-50 Interpolation 14-50 Model Validation 14-52 Statistics 14-52 Sections 14-57 Swath Plots 14-63 Kriging Efficiency and Theoretical Slope of Regression 14-70 Mineral Resource Classification 14-71 Introduction 14-71 Measured Resource Classification 14-72 Indicated Resource Classification 14-72 Inferred Resource Classification 14-76 Mineral Resource Tabulation 14-77 Cut-offs and Silver Equivalent Calculations 14-77 Tables 14-78 Grade-Tonnage Curves 14-84 Oxide Tailings 14-88 Sulphide Tailings 14-92 Mineral Reserve Estimates 15-1 Mining Methods 16-1 Avino Vein 16-1 San Gonzalo Vein 16-1 Bulk Sample Program 16-1 Production 16-2 Mine Design 16-2 Oxide Tailing 16-3 Sulphide Tailings 16-3 Recovery Methods 17-1 Avino Vein 17-1 San Gonzalo Vein 17-3 2011 Bulk Sample 17-6 Oxide Tailings 17-6 vii Sulphide Tailings 17-6 Project Infrastructure 18-1 Introduction 18-1 Power 18-1 Water Supply 18-1 Water Treatment Plant 18-2 San Gonzalo Access Road 18-2 Market Studies and Contracts 19-1 Environmental Studies, Permitting, and Social or Community Impact 20-1 Capital and Operating Costs 21-1 Avino Vein 21-1 San Gonzalo Vein 21-1 Oxide Tailings 21-2 Sulphide Tailings 21-3 Economic Analysis 22-1 Avino Vein 22-1 San Gonzalo Vein 22-1 Oxide Tailings 22-1 Sulphide Tailings 22-1 Adjacent properties 23-1 Other Relevant Data and Information 24-1 Interpretation and Conclusions 25-1 Geology 25-1 Resource Estimates 25-1 Mineral Processing 25-2 Mining 25-2 Capital and Operating Costs 25-2 Economic Analysis 25-5 Recommendations 26-1 Introduction 26-1 Geology 26-1 Database Management 26-1 Geology Data and Interpretation 26-1 Survey Data 26-2 Specific Gravity Sampling and Analysis 26-2 QA/QC Sampling 26-3 viii Oxide and Sulphide Tailings Drilling 26-4 Resource Estimate 26-4 Process 26-5 Avino and San Gonzalo Veins 26-5 Oxide and Sulphide Tailings 26-5 Refurbished Equipment 26-5 Assay Laboratory Equipment 26-5 Sulphide Tailings 26-6 Environmental 26-6 Mining 26-6 Project Development 26-7 Project Schedule 26-7 References 27-1 Certificates of Qualified persons 28-1 Jacques Ouellet, Ph.D., P.Eng. 28-1 Robert Sinclair Morrison, Ph.D., MAusIMM (CP), P.Geo. 28-3 Michael F. O’Brien, M.Sc., Pr. Sci. Nat., FGSSA, FAusIMM, FSAIMM 28-4 Margaret Harder, M.Sc., P.Geo. 28-5 Hassan Ghaffari, P.Eng. 28-6 Sabry Abdel Hafez, Ph.D., P.Eng. 28-8 Monica Danon-Schaffer, Ph.D., P.Eng. 28-9 APPENDICES Appendix ADrillhole Assay Data Appendix BAvino Datamine™ Variography Appendix CSan Gonzalo Datamine™ Variography Appendix DDatamine™ Macros for the Avino Resource Model Appendix EDatamine™ Macros for the San Gonzalo Resource Model ix LIST OF TABLES Table 1.1 Summary of Property Ownership 1-3 Table 1.2 Summary of Mineral Resources for the Avino Mine 1-6 Table 1.3 Capital Costs for the San Gonzalo Vein 1-9 Table 1.4 Operating Costs for the San Gonzalo Vein 1-9 Table 1.5 CAPEX Summary 1-10 Table 1.6 OPEX Summary 1-10 Table 4.1 Summary of Property Ownership 4-3 Table 4.2 Mineral Concessions – Avino Property 4-4 Table 9.1 2004 Sample Composites Assays 9-3 Table 9.2 San Gonzalo Bulk Sample 9-5 Table 9.3 Summary of San Gonzalo and Angelica Channel Samples, By Level 9-6 Table 9.4 Summary of San Gonzalo and Angelica Channel Assay Results, By Level 9-6 Table 10.1 Summary of 1990/1991 Holes 10-1 Table 10.2 Drillholes Completed from 2006 to 2012 on the Avino Vein 10-4 Table 10.3 Drillholes Completed from 2007 to 2011 on the San Gonzalo Vein 10-6 Table 10.4 Summary of Specific Gravity Results 10-8 Table 12.1 Validation Summary 12-2 Table 12.2 Collar and Assay Database Errors 12-2 Table 12.3 Assay Database Errors From Previous Validation (Tetra Tech, 2012) 12-3 Table 12.4 Percent Differences in Specific Gravity Values 12-18 Table 12.5 Comparison Between Specific Gravity Measurement By CV and WD: Avino Check Samples 12-19 Table 12.6 Comparison Between Specific Gravity Measurement By CV and WD: By Rock Type 12-19 Table 12.7 1990/1991 Assay Database Errors 12-21 Table 12.8 Correlation Coefficient Matrix for Silver Verification Sample Assays 12-25 Table 12.9 Correlation Coefficient Matrix for Gold Verification Sample Assays 12-25 Table 12.10 Correlation Coefficient Matrix for Lead Verification Sample Assays 12-25 Table 12.11 Correlation Coefficient Matrix for Zinc Verification Sample Assays 12-25 Table 12.12 Correlation Coefficient Matrix for Copper Verification Sample Assays 12-25 Table 12.13 Results of Verification Samples 12-27 Table 14.1 Summary of Mineral Resources, Avino Mine 14-2 Table 14.2 Avino Vein Mineral Resource 14-2 Table 14.3 San Gonzalo Vein Mineral Resource 14-3 x Table 14.4 Avino Vein Solid Wireframe Model Parameters 14-5 Table 14.5 San Gonzalo Vein Solid Wireframe Model Parameters 14-9 Table 14.6 Avino Raw Data Statistics 14-13 Table 14.7 San Gonzalo Raw Data Statistics 14-14 Table 14.8 Drillhole Sample Statistics in Comparison with Face Sample Statistics for San Gonzalo Vein 14-20 Table 14.9 Capping Summary for San Gonzalo 14-20 Table 14.10 Avino Drillhole Composite and Capped Statistics 14-29 Table 14.11 San Gonzalo Drillhole Composite and Capped Statistics 14-30 Table 14.12 Avino Density Summary Statistics 14-31 Table 14.13 San Gonzalo Density Summary Statistics 14-31 Table 14.14 Avino Density Estimation Parameter File 14-33 Table 14.15 Avino Density Search and Sample Parameter File 14-33 Table 14.16 Avino Density Variogram Parameter File 14-33 Table 14.17 Avino Density Interpolation by Method 14-34 Table 14.18 San Gonzalo Density Estimation Parameter File 14-35 Table 14.19 San Gonzalo Search and Sample Parameter File 14-36 Table 14.20 San Gonzalo Variogram Parameter File 14-36 Table 14.21 San Gonzalo Density Interpolation by Method 14-36 Table 14.22 Avino_epar – Avino Estimation Parameter File 14-41 Table 14.23 Avino_spar – Search and Sample Parameter File (Domains 1, 2 and 3) 14-43 Table 14.24 Avino_vpar - Avino (Variography Parameter File (Domains 1, 2 and 3) 14-44 Table 14.25 Sv_epar – Estimation Parameter File (Domains 4 and 5) 14-46 Table 14.26 Sv2_spar – Search and Sample Parameter File (Domains 4 and 5) 14-48 Table 14.27 Sv2_vpar – Variography Parameter File (Domains 4 and 5) 14-49 Table 14.28 Block Model Cell Attributes 14-50 Table 14.29 Model Statistics with Drillhole Statistics – Domains 1 and 2 Combined 14-53 Table 14.30 Model Statistics with Drillhole Statistics – Domain 3 14-54 Table 14.31 Model Statistics with Drillhole Statistics – Domain 4 14-55 Table 14.32 Model Statistics with Drillhole Statistics – Domain 5 14-56 Table 14.33 Metal Prices and Recovery Parameters for Ag_Eq Calculation 14-77 Table 14.34 Avino Vein Resource Tabulation – Indicated Resource 14-79 Table 14.35 Avino Vein Resource Tabulation – Inferred Resource 14-79 Table 14.36 San Gonzalo Vein Resource Tabulation – Measured Resource 14-80 Table 14.37 San Gonzalo Vein Resource Tabulation – Indicated Resource 14-81 Table 14.38 San Gonzalo Vein Resource Tabulation – Inferred Resource 14-82 Table 14.39 San Gonzalo Vein Resource Tabulation – Measured and Indicated Resource 14-83 Table 14.40 Variography Parameters Gold and Silver in Phases 1.1 and 1.2 14-88 Table 14.41 Target Resource for Further Exploration within Sulphide Tailings 14-92 Table 16.1 Production at the Avino Mine 16-2 Table 17.1 Mill Production 17-2 Table 17.2 Material and Metallurgical Balances 17-3 Table 17.3 San Gonzalo March 2013 Material and Metallurgical Balance 17-5 Table 17.4 San Gonzalo Bulk Sample 17-6 Table 21.1 Capital Costs for the San Gonzalo Vein 21-1 Table 21.2 Operating Costs for the San Gonzalo Vein 21-2 Table 21.3 CAPEX Summary 21-2 Table 21.4 OPEX Summary 21-3 Table 25.2 Capital Costs for the San Gonzalo Vein 25-3 Table 25.3 Operating Costs for the San Gonzalo Vein 25-3 Table 25.4 CAPEX Summary 25-4 Table 25.5 OPEX Summary 25-4 xi LIST OF FIGURES Figure 1.1 General Property Location Map 1-2 Figure 4.1 General Property Location Map 4-2 Figure 4.2 Property Location Map 4-3 Figure 4.3 Map of Avino Mine Property Concessions 4-5 Figure 7.1 General Map of Property Geology 7-3 Figure 7.2 Plan Map of San Gonzalo Veins and Other Nearby Veins 7-4 Figure 7.3 Orthogonal View of Tailings Pile (Looking Roughly to the North) 7-8 Figure 7.4 Photograph of the Tailings Deposit (Viewed from the Northeast) 7-9 Figure 9.1 Plan View Location Map of Samples from Oxide Tailings 9-3 Figure 9.2 Channel Samples, Colour Coded by Grade, Within the San Gonzalo and Angelica Vein Wireframes 9-7 Figure 10.1 Plan View of 1990 Hole Locations 10-3 Figure 10.2 Plan View Map Illustrating the Location of Drillholes on the Avino Vein 10-9 Figure 10.3 Plan View Map Illustrating the Location of Drillholes on the San Gonzalo Vein 10-10 Figure 11.1 Head Grade Composite Assay Comparison for Gold and Silver Between the Avino and SGS Durango Laboratories (January to May 2012) 11-4 Figure 12.1 SRM Cu119 Results – Silver 12-6 Figure 12.2 SRM Cu119 Results – Copper 12-6 Figure 12.3 SRM Cu136 Results – Silver 12-7 Figure 12.4 SRM Cu136 Results – Gold 12-7 Figure 12.5 SRM Cu136 Results - Copper 12-8 Figure 12.6 SRM CDN-GS-5G Results – Silver 12-8 Figure 12.7 SRM CDN-GS-5G Results – Gold 12-9 Figure 12.8 SRM CDN-GS-1P5G Results – Gold 12-9 Figure 12.9 SRM CDN-ME-6 Results – Silver 12-10 Figure 12.10 SRM CDN-ME-6 Results – Gold 12-10 Figure 12.11 SRM CDN-ME-6 Results – Copper 12-11 Figure 12.12 SRM CDN-ME-6 Results – Lead 12-11 Figure 12.13 SRM CDN-ME-6 Results – Zinc 12-12 Figure 12.14 Basalt Blank – Silver 12-13 Figure 12.15 Basalt Blank – Gold 12-13 Figure 12.16 Basalt Blank – Copper 12-14 Figure 12.17 CDN-BL-9 Blank – Silver 12-15 Figure 12.18 CDN-BL-9 Blank – Gold 12-15 Figure 12.19 CDN-BL-9 Blank – Copper 12-16 Figure 12.20 Duplicates Results – Silver 12-16 Figure 12.21 Duplicates Results – Gold 12-17 Figure 12.22 Duplicates Results – Copper 12-17 Figure 12.23 Duplicates Results – Lead 12-17 Figure 12.24 Duplicates Results – Zinc 12-18 Figure 12.25 Linear Plot Comparing Silver Assay Results from Verification Samples 12-22 Figure 12.26 Linear Plot Comparing Gold Assay Results from Verification Samples 12-23 Figure 12.27 Linear Plot Comparing Lead Assay Results from Verification Samples 12-23 Figure 12.28 Linear Plot Comparing Zinc Assay Results from Verification Samples 12-24 Figure 12.29 Linear Plot Comparing Copper Assay Results from Verification Samples 12-24 Figure 12.30 Verification Sample 1 Channel 12-26 Figure 14.1 3D Perspective View of the Avino Solid Wireframe Models 14-6 Figure 14.2 Contact Profile between Main Avino Vein and Wallrock for Silver 14-7 Figure 14.3 Contact Profile between Avino Vein and Quartz Breccia/Stockwork for Silver 14-8 Figure 14.4 3D Perspective View of the San Gonzalo Solid Wireframe Models 14-10 Figure 14.5 Contact Profile between Main San Gonzalo Vein and Wallrock for Silver 14-11 Figure 14.6 Avino Vein Silver Histogram 14-17 Figure 14.7 Avino Vein Gold Histogram 14-18 Figure 14.8 Avino Vein Copper Histogram 14-19 Figure 14.9 Silver Histogram San Gonzalo 14-21 xii Figure 14.10 Gold Histogram San Gonzalo 14-22 Figure 14.11 Copper Histogram San Gonzalo 14-23 Figure 14.12 Zinc Histogram San Gonzalo 14-24 Figure 14.13 Lead Histogram San Gonzalo 14-25 Figure 14.14 Avino Sample Length – Raw Data 14-26 Figure 14.15 Avino Sample Length – 2m Composited Data 14-27 Figure 14.16 Length Histogram – San Gonzalo Raw Data 14-27 Figure 14.17 Length Histogram – San Gonzalo 2m Composite 14-28 Figure 14.18 Avino Density Variogram 14-32 Figure 14.19 San Gonzalo Density Variogram 14-35 Figure 14.20 Avino Gold Downhole Variography – Domains 1 and 2 14-37 Figure 14.21 Avino Gold Variography – Domains 1 and 2 14-38 Figure 14.22 San Gonzalo Gold Downhole Variography – Domain 4 14-39 Figure 14.23 San Gonzalo Gold Variography – Domain 4 14-39 Figure 14.24 Avino Deposit Cross-section – Silver 14-57 Figure 14.25 Avino Deposit Cross-section – Gold 14-58 Figure 14.26 Avino Deposit Plan Map – Silver 14-59 Figure 14.27 Avino Deposit Plan Map – Gold 14-60 Figure 14.28 San Gonzalo Deposit Cross-section – Silver 14-61 Figure 14.29 San Gonzalo Deposit Plan Map – Silver 14-62 Figure 14.30 Swath Plot of Grade Values by Easting for the Avino Deposit 14-64 Figure 14.31 Swath Plot of Grade Values by Northing for the Avino Deposit 14-65 Figure 14.32 Swath Plot of Grade Values by Elevation for the Avino Deposit 14-66 Figure 14.33 Swath Plot of Grade Values by Easting for the San Gonzalo Deposit 14-67 Figure 14.34 Swath Plot of Grade Values by Northing for the San Gonzalo Deposit 14-68 Figure 14.35 Swath Plot of Grade Values by Elevation for the San Gonzalo Deposit 14-69 Figure 14.36 Actual value (Z) versus estimated value (Z*).Slope of regression is expressed as ZZ*. 14-70 Figure 14.37 West-East View of Domain 4 Model Cells as Points with Assay Data 14-72 Figure 14.38 Domain 1 and 2 Cells as Points Coloured by ZZ* looking West 14-73 Figure 14.39 Domain 1 and 2 Cells as Points Coloured by KE looking West 14-73 Figure 14.40 Domain 1 and 2 Cells as Points Coloured by Search Pass looking West 14-74 Figure 14.41 West-East View of Domain 4 Model Cells as Points with Assay Data Coloured by Search Pass 14-75 Figure 14.42 West-East View of Domain 4 Model Cells as Points with Assay Data Coloured by KE 14-75 Figure 14.43 West-East View of Domain 4 Model Cells as Points with Assay Data Coloured by ZZ* 14-76 Figure 14.44 Silver – Grade-Tonnage Curve for the Avino Vein 14-84 Figure 14.45 Gold – Grade-Tonnage Curve for the Avino Vein 14-85 Figure 14.46 Copper – Grade-Tonnage Curve for the Avino Vein 14-86 Figure 14.47 Silver – San Gonzalo and Angelica Grade-Tonnage Curves 14-87 Figure 14.48 Gold – San Gonzalo and Angelica Grade-Tonnage Curves 14-87 Figure 14.49 Perspective View of the Avino Oxide Tailings Block Model; Looking North-northwest (Showing Drillhole Numbers) 14-90 Figure 14.50 Section View of the Avino Tailings Deposit; Looking Northeast 14-91 Figure 17.1 Simplified Flowsheet 17-4 Figure 17.2 Recovery Variances for Silver in Gold 17-5 Figure 26.1 Tailings Retreatment Project Suggested High-level Schedule 26-8 xiii GLOSSARY Units of Measure above mean sea level amsl acre ac ampere A annum (year) a billion B billion tonnes Bt billion years ago Ga British thermal unit BTU centimetre cm cubic centimetre cm3 cubic feet per minute cfm cubic feet per second ft3/s cubic foot ft3 cubic inch in3 cubic metre m3 cubic yard yd3 Coefficients of Variation CVs day d days per week d/wk days per year (annum) d/a dead weight tonnes DWT decibel adjusted dBa decibel dB degree ° degrees Celsius °C diameter ø dollar (American) US$ dollar (Canadian) Cdn$ dry metric ton dmt foot ft gallon gal gallons per minute (US) gpm Gigajoule GJ gigapascal GPa gigawatt GW gram g grams per litre g/L grams per tonne g/t greater than > hectare (10,000 m2) ha hertz Hz horsepower hp hour h hours per day h/d hours per week h/wk hours per year h/a inch in kilo (thousand) k xiv kilogram kg kilograms per cubic metre kg/m3 kilograms per hour kg/h kilograms per square metre kg/m2 kilometre km kilometres per hour km/h kilopascal kPa kilotonne kt kilovolt kV kilovolt-ampere kVA kilovolts kV kilowatt kW kilowatt hour kWh kilowatt hours per tonne kWh/t kilowatt hours per year kWh/a less than < litre L litres per minute L/m megabytes per second Mb/s megapascal MPa megavolt-ampere MVA megawatt MW metre m metres above sea level masl metres Baltic sea level mbsl metres per minute m/min metres per second m/s microns µm milligram mg milligrams per litre mg/L millilitre mL millimetre mm million M million bank cubic metres Mbm3 million bank cubic metres per annum Mbm3/a million tonnes Mt minute (plane angle) ' minute (time) min month mo ounce oz pascal Pa centipoise mPa∙s parts per million ppm parts per billion ppb percent % pound(s) lb pounds per square inch psi revolutions per minute rpm xv second (plane angle) " second (time) s short ton (2,000 lb) st short tons per day st/d short tons per year st/y specific gravity SG square centimetre cm2 square foot ft2 square inch in2 square kilometre km2 square metre m2 three-dimensional 3D tonne (1,000 kg) (metric ton) t tonnes per day t/d tonnes per hour t/h tonnes per year t/a tonnes seconds per hour metre cubed ts/hm3 volt V week wk weight/weight w/w wet metric ton wmt yard yd Abbreviations and Acronyms acid-base accounting ABA atomic absorption AA Avino Mine the Property or the Project Avino Silver & Gold Mines Ltd. Avino caliper volume calculation CV Cannon-Hicks & Associates Ltd. Cannon-Hicks capital cost estimate CAPEX carbon-in-pulp CIP Compañía Minera Mexicana de Avino CMMA xvi continuous vat leaching CVL digital terrain model DTM Elena Toloso Zone ET Zone Environmental Impact Assessment EIA fire assay FA general and administrative G&A global positioning system GPS inductively coupled plasma spectroscopy method ICP-MS inductively coupled plasma ICP internal rate of return IRR International Organization for Standardization ISO inverse distance squared ID2 inverse distance ID Kriging Efficiency KE Minerales de Avino, Sociedad Anonima de Capital Variable Minerales MineStart Management Inc. MMI nearest neighbor NN net present value NPV net smelter returns NSRs New York Stock Exchange NYSE operating cost estimate OPEX ordinary kriging OK preliminary economic assessment PEA Process Research Associates Ltd. PRA Qualified Person QP quality assurance/quality control QA/QC reverse circulation RC silver equivalent Ag_Eq standard reference materials SRMs theoretical slope of regression ZZ Toronto Stock Exchange Venture Exchange TSXV Universal Transverse Mercator UTM water displacement WD xvii SUMMARY Introduction Avino Silver & Gold Mines Ltd. (Avino) is a Canadian-based mining and exploration company listed on the Toronto Stock Exchange Venture Exchange (TSXV) and the New York Stock Exchange (NYSE) with precious metal properties in Mexico and Canada. The Avino Mine (the Property or the Project), near Durango, Mexico, is Avino’s principal asset and is the subject of this technical report, which includes a current resource estimate on the Avino and San Gonzalo veins, as well as the previously reported estimate on the oxide tailings (Tetra Tech 2012). Avino holds a 96.5996% interest in the Property through its subsidiary company called Compañía Minera Mexicana de Avino (CMMA). Avino commenced development, including drilling and bulk sampling, on the San Gonzalo vein in 2010 and this work is ongoing. This marks the resumption of activity on the Property since 2001, when low metal prices and the closure of a key smelter caused the mine to close after having been in operation continuously for 27 years. Between 1976 and 2001, the mine produced approximately 497 t of silver, 3 t of gold, and 11,000 t of copper (Slim 2005) as well as an apparently undocumented amount of lead. This report includes a summary of material information concerning a preliminary economic assessment (PEA) conducted on part of the Property by Tetra Tech and filed in 2012. The PEA is preliminary in nature and includes Inferred Mineral Resources that are considered too speculative geologically to have the economic considerations applied to them that would enable them to be categorized as mineral reserves. Furthermore, there is no certainty that the resource estimate will be realized. The majority of the information has been sourced from data provided by Avino, Avino internal reports, Slim (2005d), and Gunning (2009). The majority of the information was provided in English, but some information was written in Spanish and subsequently translated into English. Property Description and Location The Property is located in Durango State in North Central Mexico, within the Sierra Madre Silver Belt, 82 km northeast of Durango City (Figure 1.1). The current Property is comprised of 23 mineral concessions, totalling 1,103.934 ha. Of these, 22 mineral concessions, totalling 1,005.104 ha, are held by CMMA (Avino’s Mexican subsidiary company), by Promotora Avino SA de CV, and by Susesion de la Sra. Elena del Hoyo Algara de Ysita. Ownership proportions are summarized in Table 1.1. Avino Silver & Gold Mines Ltd. 1-1 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Figure 1.1 General Property Location Map Avino Silver & Gold Mines Ltd. 1-2 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Table 1.1 Summary of Property Ownership Company Relationship to Avino Silver and Gold Mines Ltd. Effective Ownership of Avino Mine Property (%) CMMA Subsidiary Promotora Avino, S.A. de C.V. Subsidiary Total Effective Ownership of Avino Mine Property - Estate of Ysita Non-controlling interest Total - Through its subsidiary company, Avino entered into an agreement (the Agreement) on February 18, 2012 with Minerales de Avino, Sociedad Anonima de Capital Variable (Minerales), whereby Minerales has indirectly granted to Avino the exclusive mining and occupation rights to the La Platosa concession.The La Platosa concession covers 98.83ha and hosts the Avino vein and Elena Toloso Zone (ET Zone). Pursuant to the Agreement, Avino has the exclusive right to explore and mine the concession for an initial period of 15 years, with the option to extend the agreement for another 5 years.In consideration of the grant of these rights, Avino must pay to Minerales the sum of US$250,000 by the issuance ofcommon shares of Avino.Avino will have a period of 24 months for the development of mining facilities.Avino has also agreed to pay to Minerales a royalty equal to 3.5% of net smelter returns (NSRs), at the commencement of commercial production from the concession. All concessions are current and up to date based on information received.Mineral concessions in Mexico do not include surface rights and Avino has entered into agreements with communal landowners (Ejidos) of San Jose de Avino, for the temporary occupation and surface rights of the concessions. Geology and Mineralization The Property is located within the Sierra de Gamon, on the east flank of the Sierra Madre Occidental.The area is a geological window into the Lower Volcanic series and consists mainly of volcanic flows, sills, and tuffaceous layers of andesite, rhyolite, and trachyte.Individual rock units vary from 300 to 800 m in thickness.Andesitic rocks outcrop over most of the region with other rock types occurring more sparsely to the north (Slim, 2005d). A large monzonitic intrusion is observed in the region in the form of dykes and small stocks, which appear to be linked to the onset of the Avino vein mineralization.Other post-mineralization dykes of intermediate to felsic composition outcrop in various areas and appear to cause minor structural displacements.A number of thin mafic sills are also found in various parts of the region and are related to recent volcanism. Avino Silver & Gold Mines Ltd. 1-3 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Regionally, the Avino concession is situated within a 12 km north-south by 8.5 km caldera, which hosts numerous low sulphidation epithermal veins, breccias, stockwork and silicified zones. These zones grade into a “near porphyry” environment, particularly in the Avino Mine area. The caldera has been uplifted by regional north trending block faulting (a graben structure), exposing a window of andesitic pyroclastic rocks of the lower volcanic sequence, a favourable host rock, within the caldera. This sequence is overlain by rhyolite to trachytes with extensive ignimbrite layers forming the upper volcanic sequence and is intruded by monzonite bodies. The basal andesite-bearing conglomerate and underlying Paleozoic basement sedimentary rocks (consisting of shales, sandstones and conglomerates) have been identified on the Avino concession in the south-central portion of the caldera, covering the Guadalupe, Santiago, San Jorge, the San Gonzalo Trend, Malinche, Porterito and Yolanda areas. A northerly trending felsic dyke, probably a feeder to the upper volcanic sequence, transects the Property and many of the veins. The Aguila Mexicana low temperature vein system, with significant widths but overall low precious metal values, trends north-northwest, similar to the felsic dyke and with similar continuity across the property. The two structures may occupy deep crustal faults that controlled volcanism and mineralization, with the felsic dyke structure controlling the emplacement of the Avino, Nuestra Senora and El Fuerte-Potosina volcanic centres and the Aguila Mexicana controlling the Cerro San Jose and El Fuerte-Potosina volcanic centres (Paulter 2006). Silver- and gold-bearing veins crosscut the various lithologies and are generally oriented north-northwest to south-southeast and northwest to southeast. The rocks have been weathered and leached in the upper sections, as a result of contact with atmospheric waters. The oxide tailings material is primarily from this source, whereas the sulphide tailings are predominantly from material sourced at depth from the underground workings. In Mexico, these types of deposits can have large lateral extents, but can be limited in the vertical continuity of grades. The valuable minerals found during the period of mining of the oxide zone were reported to be argentite, bromargyrite, chalcopyrite, chalcocite, galena, sphalerite, bornite, native silver, gold and native copper. The gangue minerals include hematite, chlorite, quartz, barite, pyrite, arsenopyrite and pyrrhotite. Malachite, anglesite, and limonite are common in the quartz zones of the weathered parts of the oxide material. Avino Vein The Avino vein was the primary deposit mined during the 27 years of open pit and underground production prior to 2001. It is 1.6 km long and 60 m wide on the surface. To date, the deepest level mined was at the 2,070 m level (330 m below surface). San Gonzalo Vein The San Gonzalo vein system, including the crosscutting Angelica vein, is located 2 km northeast of the Avino vein. It constitutes a strongly developed vein system over 25 m across, trending 300 to 325°/80° northeast to 77° south. It is characterized by banded textures and open-space filling and has an average width of 2 m. The silica-pyrite or iron oxide-sericite alteration with additional stockworking extends across 300 m, south of the main San Gonzalo vein. The vein was mined historically and underground workings extend over an area approximately 150 m along strike and 136 m in depth. The age of the tailings associated with the vein is unclear. Avino Silver & Gold Mines Ltd. 1-4 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Oxide and Sulphide Tailings The tailings are situated approximately 500 m west-southwest of the main shaft to the old underground workings. The oxide tailings (at the bottom of the pile) are primarily derived from weathered and oxidized rocks close to the surface on the Property, whereas the sulphide tailings (at the top of the pile) are predominantly derived from material sourced at depth from the underground workings. At this time, it is not clear what the real nature of the chemical difference between the two is, but they are distinctly different in colour. The sulphide tailings, in the absence of any definitive sampling data penetrating the depth of the pile, are an exploration target at best. Resource Estimates The Avino system and San Gonzalo system mineral resources were modelled and estimated using Datamine™ software version 3.20.6140.0. The reported mineral resource was interpolated using ordinary kriging (OK) and capped grades. Avino mineralization included the interpolation of silver, gold and copper, while San Gonzalo mineralization included the interpolation of silver and gold. Reported cut-offs utilize a silver equivalent (Ag_Eq) calculation where the total metal value is converted into an in situ silver resource. For reporting purposes, a base-case Ag_Eq cut-off of 100 g/t is used for the Avino system and an Ag_Eq cut-off of 150 g/t is used for the San Gonzalo system. Current cut-offs used for financial projections by Avino, based on recent market prices, include 80 g/t for the Avino system and 120 g/t for the San Gonzalo system. The oxide tailings mineral resource was estimated using Geovariance Isatis™ software and OK interpolation with uncapped grades. The assay values for this estimate are based on 28 drillholes which were completed on the tailings by CMMA in 1990, and include 407.75 m of drilling and 383 assays of both gold and silver. A specific gravity of 1.605 was used based on the global average for the oxide tailings reported by Slim (2005d). For reporting purposes, a silver cut-off of 50 g/t was used; an Ag_Eq value was not calculated for the oxide tailings. This mineral resource was estimated by Mr. Mike O’Brien, and has an effective date of July 24, 2012. It was originally disclosed by Tetra Tech (2012), but is considered current. Table 1.2 provides the base case values for all current mineral resources for the Avino Mine, including the Avino and San Gonzalo systems and the oxide tailings. No mineral resource has been estimated for the sulphide tailings portion of the Property. Avino Silver & Gold Mines Ltd. 1-5 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Table 1.2 Summary of Mineral Resources for the Avino Mine Resource Category Deposit Cut-off Ag_Eq* Tonnes Contained Metal Grade Ag_Eq (oz) Ag (oz) Au (oz) Cu (t) Ag_Eq (g/t) Ag (g/t) Au (g/t) Cu (%) Measured San Gonzalo System N/A N/A Total Measured - All Deposits - N/A - Indicated Avino System Indicated San Gonzalo System N/A N/A Total Indicated - All Deposits - Inferred Avino System Inferred San Gonzalo System N/A N/A Inferred Oxide Tailings 50* N/A N/A N/A N/A Total Inferred - All Deposits - Note:*Ag_Eq not calculated for the oxide tailings resource; cut-off in g/t Ag. Avino Silver & Gold Mines Ltd. 1-6 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Mineral Processing, Metallurgical Testing and Recovery Methods Avino Vein Avino is not conducting mining activity on the Avino vein. No mineral processing methods or metallurgical testing is underway or proposed for the Avino vein. Prior to the mine shutting down in 2001, Avino operated a 1,000 t/d processing plant producing a copper concentrate that was sold to a smelter in San Luis Potosi. The plant consisted of a conventional three-stage crushing circuit with the tertiary crusher in closed circuit with a screen. Fine crushed material was fed to a ball mill and classified with a cyclone. The fines from the cyclone reported to the flotation circuit where typical flotation reagents for copper minerals were used. The concentrate from the rougher and scavenger circuits were upgraded in a cleaner circuit with the final concentrate reporting to a thickener, vacuum filter and dryer. The concentrate was dried to approximately 8% moisture and then shipped to the smelter. Flotation tailing was pumped to the permitted tailings impoundment where decant water is reclaimed for process use. San Gonzalo Vein Avino is currently conducting mining activity on the San Gonzalo vein, including processing of San Gonzalo vein material at the mine plant. The process plant consists of crushing and grinding facilities, followed by a flotation process circuit to recover and upgrade silver and gold from the feed material. Common reagents were used within the flotation circuit. The flotation concentrate is thickened, filtered to 9.9% moisture content, and sent to the concentrate stockpile for subsequent shipping to customers. The final flotation tailing is disposed of in the tailing pond. Oxide Tailings Tetra Tech used the estimated grade values and test work results as reported by MineStart Management Inc. (MMI) and Process Research Associates Ltd. (PRA), who conducted the metallurgical tests. Tetra Tech investigated gravity separation, flotation, cyanide leach, carbon-in-pulp, and heap leach processing options. Using the recoveries and process conditions resulting from these tests, the capital costs to construct a processing plant using selected process options were developed while the operating costs associated with each option were determined and a financial model compiled. A heap leach operation indicated the best financial alternative. Avino Silver & Gold Mines Ltd. 1-7 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Mining Methods Avino Vein Avino is not currently conducting mining activity on the Avino vein.In addition, no mining methods are currently proposed for any potential mining activity on the Avino vein. San Gonzalo Vein Avino is currently conducting mining activity on the San Gonzalo vein. Both cut-and-fill and shrinkage stoping are used to feed the mill which is currently configured to accommodate 230 t/d of dry material from San Gonzalo. A contractor is used for haulage. More information can be found in Section 16.2. Oxide Tailings This tailings mineral resource will be mined through surface methods and without blasting. A truck/front-end loader arrangement has been selected and will operate one 8 h shift per day, 365 d/a for the 4.7-year life of this Project. Initially the oxide tailings will be processed without having to move the sulphide tailings, which covers a portion of the oxide tailings. Not all of the sulphide tailings need to be removed to gain access to the oxide tailings. Approximately 0.5 Mt/a of oxide tailings will be sent to the heap leach pad. Environmental Environmental settings, permits and registrations, and environmental management strategies that may be required for the Project are summarized in Section 20.0. Permits and authorizations required for the operation of the Project may include an operating permit, an application for surface tenures, a waste water discharge registration, a hazardous waste generator's registration, and an Environmental Impact Assessment (EIA) or Evaluación de Impacto Ambiental. Acid-base accounting (ABA) tests have indicated that mild acid generation may already have started on the tailings dam. A gap analysis and additional tests to further characterize current conditions of the tailings should be completed to properly design a tailings management plan. Capital and Operating Costs Avino Vein Avino is not currently conducting mining activity on the Avino vein.No capital or operating costs have been proposed for any potential mining activity on the Avino vein. Avino Silver & Gold Mines Ltd. 1-8 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico San Gonzalo Vein Capital Costs The actual capital expenditures to date on the San Gonzalo vein are summarized in Table 1.3.The capital expenditures (in US dollars) have been broken down by year and area. Table 1.3 Capital Costs for the San Gonzalo Vein Total Mine Mill Development Geological - Total - - - Source:Avino 2013d, 2012, and 2011b Mine and mill capital costs were attributed to equipment purchases.Development was for the construction of the haulage ramp and installation labour and geological for engineering services. Operating Costs The actual operating costs (in US dollars) during Q4 2012 and Q1 2013 are presented in Table 1.4. Table 1.4 Operating Costs for the San Gonzalo Vein Description Q4 2012 Q1 2013 Total Cost Cost per tonne Processed Total Milled Tonnes Q4 2012 and Q1 2013 - - - Direct Costs - Mining 64 Milling 14 Geological 9 Total Direct Costs 88 General and Administrative (G&A) 5 Total Operating Costs 93 Source: Avino 2013d, 2012, and 2011b The mine and milling costs included operating and maintenance labour together with the associated consumable supplies.Power was included in the milling costs.The geological component was mostly technical labour. Avino Silver & Gold Mines Ltd. 1-9 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Oxide Tailings Tetra Tech (2012) developed the capital cost estimate (CAPEX) for the Project based on the treatment of 1,370t/d, or 500,000t/a of oxide tailings.A total cost of US$29.1million, including contingency, was estimated as the CAPEX for the Project (Table 1.5). Table 1.5 CAPEX Summary Item/Description Cost (US$) Direct Costs Mining, Agglomeration, and Pad Loading Process Facilities Reagents/Auxiliary Services Buildings Leach Pad and Infrastructure Power Supply and Distribution Total Direct Costs Indirect Costs Engineering, Procurement, Construction Management, Quality Assurance and Vendor Representatives Freight and Construction Indirects Contingency Total Indirect Costs Total CAPEX Table 1.6 gives the overall estimated cost summary for the processing facility and the G&A costs based on 1,370t/d, with an availability of 90% and 365 operating days per year. The annual operating cost estimate (OPEX) for the process facilities is estimated to be US$6.3million or US$12.74/t of tailings treated at a processing rate of 1,370t/d.An incremental increase in the G&A OPEX is estimated to be US$752,656, or US$1.51/t of tailings treated. Table 1.6 OPEX Summary Description Personnel Annual Cost (US$) UnitCost (US$/t Treated) Process Manpower Maintenance Labour 7 Operations Labour 35 Laboratory 7 Subtotal 49 table continues… Avino Silver & Gold Mines Ltd. 1-10 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Description Personnel Annual Cost (US$) UnitCost (US$/t Treated) Process Supplies Operating Supplies - Maintenance Supplies - Power Supply - Subtotal - Total Process OPEX 49 G&A Costs G&A Staff 11 G&A Expenses - Total G&A OPEX 11 Total OPEX 60 Economic Analysis Avino Vein No economic analysis has been performed on the Avino vein. San Gonzalo Vein No economic analysis has been performed on the San Gonzalo vein. Oxide Tailings Tetra Tech (2012) prepared an economic evaluation of the Project based on a pre-tax financial model. The pre-tax financial results are: · 54.5% internal rate of return (IRR) · 1.6-year payback · US$38.6million net present value (NPV) at an 8% discount rate. The PEA is preliminary in nature and includes Inferred Mineral Resources that are considered too speculative geologically to have the economic considerations applied to them that would enable them to be categorized as mineral reserves.Furthermore, there is no certainty that the resource estimate will be realized.Mineral resources that are not mineral reserves and have not demonstrated economic viability. Sulphide Tailings No economic analysis has been performed on the sulphide tailings Avino Silver & Gold Mines Ltd. 1-11 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Recommendations Tetra Tech’s recommendations are summarized below.These recommendations are not required for continued mine development on the Property, and therefore a cost estimate for this work is not provided.The recommendations cover a variety of concerns noted by Tetra Tech regarding database management, quality assurance/quality control (QA/QC), health and safety, and environmental factors. Geology Database Management Tetra Tech recommends a single, compiled database be maintained, containing all drillhole and channel sample data for both veins. Additional detailed recommendations related to this database are provided in Section 26.1.1. Geology Data and Interpretation Geology data for the mine is not currently being stored in a digital format, and the geology interpretation is inconsistent and at times incorrect. Specific recommendations for improving geology data capture and interpretation are provided in Section 26.1.2. Survey Data Tetra Tech recommends that a multi-shot, non-magnetic instrument (Reflex Gyro or Reflex Maxibor) be used for downhole surveys on all future drillholes on the Property. Survey measurements should be collected at least every 10 m down the hole, and all drillholes should be cemented following completion. Specific Gravity Sampling and Analysis Tetra Tech recommends that all future specific gravity analyses be completed using the water displacement method, which is generally more accurate than caliper measurement. Additional detailed recommendations are provided in Section 26.1.4. QA/QC Sampling Tetra Tech recommends QA/QC samples be included in all drilling and channel sampling completed on the Property, according to industry best practices. Additional detailed recommendations are provided in Section 26.1.5. Additional Drilling For the confidence in the Inferred Mineral Resource of oxide tailings to be improved, a drilling campaign should be carried out with suitable equipment (sonic drilling is recommended to recover unconsolidated material with variable moisture content). At the same time, the overlying deposit of sulphide tailings should be drilled. To achieve a nominal drill collar spacing of 50 m by 50 m, 90 holes with an average length of 20 m would be required for a total of 1,800 m of drilling. Avino Silver & Gold Mines Ltd. 1-12 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Additional surface drilling on the Avino and San Gonzalo veins is not currently planned by Avino. Drilling on the San Gonzalo vein using Avino’s underground diamond drill is planned as drift development progresses, with the goal of further definition of the San Gonzalo vein and in particular of high grade areas. Resource Estimate A resource estimate for the sulphide tailings should be completed for mine planning purposes, in addition to an updated oxide tailings resource estimate, following the drilling program recommended above. Both the Avino and San Gonzalo veins contain mineral resources estimated at a classification level of Indicated or higher.As such, further drilling would not be required to include these resources in economic analyses at a prefeasibility or feasibility level.Further drilling would be required in order to include any Inferred resources in these studies, however. Process Avino and San Gonzalo Veins For the next phase of the study, Tetra Tech recommends that Avino submit representative samples from both the Avino and San Gonzalo veins for further metallurgical tests. Oxide and Sulphide Tailings Based on the conclusions within the components of this technical report, it is recommended that the following tasks could be executed for verifying the material within the tailings: · drill the surface of both tailings dam areas to determine the volumes and bulk density of each of the oxide and sulphide tailings material · take sufficient amounts of samples from both oxide and sulphide tailings to obtain representative samples for assay and metallurgical test work to confirm the grade of the deposit and the recovery of silver and gold from the heap leach process · use the metallurgical results from the test work program to confirm/define the duration of leaching on the pad, the reagent consumption values and the silver and gold precipitation efficiencies · use the metallurgical results from the metallurgical test work program to develop a heap leach flowsheet · based on accurate assay and reproducible metallurgical test work data, prepare an economic analysis for the retreatment of the oxide tailings dam material, the sulphide tailings dam material, and for the treatment of both oxide and sulphide tailings material. Avino Silver & Gold Mines Ltd. 1-13 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Refurbished Equipment The suitability and/or the possibility of refurbishing the existing equipment at the Avino Mine plant site needs to be evaluated more closely.The general availability of used equipment from other locations in the Durango district, or in Mexico, would need to be investigated. Assay Laboratory Equipment The assay laboratory would require re-equipping with suitable equipment.The availability of suitable, used laboratory equipment and facilities is not known. Sulphide Tailings The option of whether the sulphide tailings should be re-treated on the heap or relocated and dumped elsewhere, while possibly being treated for environmental remediation, is not known at this stage.The absence of reliable sulphide tailings dump metallurgical information makes quantification difficult.A detailed trade-off study should be undertaken to determine whether the re-treatment of this material would contribute to the profitability of the Project. Environmental Government agencies should be consulted prior to the permitting process to determine if current permits for the San Gonzalo Mine can been revised.The cost of expropriating agricultural land for the leach pad, and the cost of water which would have to be redirected to the heap leach project but which is currently used for agricultural purposes has not been assessed.Once the mine plan, site layout and tailings management plan are further along and have definitive locations, the cost of these factors should be addressed.The cost for monitoring environmental effects post mine closure needs to be estimated. A detailed trade-off study should be undertaken to characterize current conditions of the sulphide tailings and to determine whether the re-treatment of this material would contribute to the profitability of the Project. There is potential for the water from the underground workings to be acid producing (Slim 2005d).Treatment of water from the underground workings was initiated in 2012 following the construction of a water treatment plant. Mining Tetra Tech has numerous recommendations related to mining of the Avino and San Gonzalo veins, including many with health and safety implications.These are provided in detail in Section 26.4. Project Development Tetra Tech recommends that a PEA be completed for the entire Property, including a resource estimate for the sulphide tailings and an updated estimate for the oxide tailings. Avino Silver & Gold Mines Ltd. 1-14 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico INTRODUCTION Avino is a Canadian-based mining and exploration company listed on the TSXV and NYSE, trading under the symbol “ASM”.Avino has precious metal properties in Mexico and Canada and has a head office located at 900-570 Granville Street, Vancouver, BC, Canada, V6C 3P1. Tetra Tech has been retained by Avino to produce a new technical report on the Avino Property.The primary purpose of this new report is to disclose two new mineral resource estimates for the Avino vein and San Gonzalo vein portions of the Property.The report also includes a summary of curent information previously disclosed in a Tetra Tech report filed in 2012, comprising a mineral resource estimate and preliminary economic assessment on the oxide tailings portion of the Property.This report has been prepared in accordance with National Instrument 43-101 and Form 43-101F. Units of Measurement All units of measurement used in this technical report and resource estimate are in metric, and currency is expressed in US dollars, unless otherwise stated. Effective Dates The effective date of this report is July 19, 2013. Information and Data Sources The majority of the information has been sourced from data provided by Avino, Avino internal reports, Slim (2005d), and Gunning (2009).The majority of the information was provided in English, but some information was written in Spanish and subsequently translated into English. In preparation of this report, various historical engineering, geological and management reports compiled about the Project or site were reviewed and supplemented by direct site examinations and investigations.All the data files reviewed for this study were provided by Avino in the form of hard copy documents, .pdf reports, .xls files, email correspondence, and personal communication with management and personnel from Avino.Work completed by Avino includes several decades of open pit and underground mining, drilling and sampling, trenching, metallurgical testing, and geophysical surveying. Avino Silver & Gold Mines Ltd. 2-1 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico The main sources of information in preparing this report are: · Gunning, D.2009.Resource Estimate on the San Gonzalo Vein – A Part of the Avino Mine, Durango, Mexico, for Avino Silver and Gold Mines Ltd.Prepared by Orequest.Effective date August 31, 2009. · Slim, B.2005d.A Tailings Resource.Prepared for Avino Silver & Gold Mines Ltd.Report prepared by Bryan Slim, MineStart Management Inc.October 25, 2005. · Huang, J. and Tan, G.2005.Metallurgical Test Work on Avino Tailings, Durango, Mexico.Report to Brian Slim, MineStart Management Inc.Prepared by Process Research Associates Ltd.March 28, 2005. A complete list of references is provided in Section 27.0. Avino Silver & Gold Mines Ltd. 2-2 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico RELIANCE ON OTHER EXPERTS In preparation of this report, Tetra Tech has relied upon others for information, and disclaims responsibility for information derived from reports pertaining to mineral tenure, property ownership, surface rights, environment, royalties, and social issues, as discussed in the following sections: · mineral tenure, property ownership, royalties and surface rights and discussed in Sections 4.2 and 4.3 · environmental and and social issues are discussed in Section 20.0 and in greater detail in Tetra Tech’s previous report (Tetra Tech 2012). Avino Silver & Gold Mines Ltd. 3-1 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico PROPERTY DESCRIPTION AND LOCATION Location The Property is located in Durango State in North Central Mexico, within the Sierra Madre Silver Belt on the eastern edge of the Sierra Madre Occidental mountain range. The nearest major center is the city of Durango, 82 km to the southwest of the Property. The Property is within the municipality of Pánuco de Coronado between the towns of Pánuco de Coronado and San José de Avino. The Property is located at latitude N 24° 53', longitude W 104° 31', 14 km northwest of Highway 40D. The Property is situated as illustrated in Figure 4.1 and Figure 4.2. Property Ownership The current Property is comprised of 23 mineral concessions, totalling 1,103.934 ha. In 1968, Avino Mines and Resources Ltd. acquired a 49% interest in CMMA and Minera San José de Avino SA, which together held mineral claims totalling 2,626 ha (6,488 ac). Avino Mines and Resources Ltd. retained Vancouver based Cannon-Hicks & Associates Ltd. (Cannon-Hicks), a mining consulting firm, to conduct the exploration and development of the Property. Cannon-Hicks exploration activities included surface and underground sampling and diamond drilling (VSE 1979). In early 1970, Avino Mines and Resources Ltd. signed a letter of intent with Denison Mines Ltd. for the future development of the Avino Mine. However, the agreement was never signed. In May 1970, Avino Mines and Resources Ltd. signed a formal agreement with Selco Mining and Development (Selco), a division of Selection Trust Company. Due to other commitments, Selco abandoned its interest in the Project in 1973 (VSE 1979). In October 1973, Avino Mines and Resources Ltd. signed a new agreement with S.G.L. Ltd. and Sheridan Geophysics Ltd. Under the terms of the agreement, S.G.L. Ltd. was to provide up to $500,000 plus the management to erect a production plant. The agreement provided for the return of the capital from first cash flow, plus a management fee and interest payment together with an option to convert a portion of the advanced funds to common shares. The agreement with S.G.L. Ltd. was terminated in mid-1976. Avino Silver & Gold Mines Ltd. 4-1 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Figure 4.1 General Property Location Map Mineral Concessions and Agreements The current Property is comprised of 23 mineral concessions, totalling 1,103.934 ha (Figure 4.3). Of these, 22 mineral concessions totalling 1,005.104 ha, are held by CMMA (Avino’s Mexican subsidiary company), Promotora Avino SA de CV, and Susesion de la Sra. Elena del Hoyo Algara de Ysita. Ownership proportions and mineral concessions are summarized in Table 4.1 and Table 4.2, respectively. Avino Silver & Gold Mines Ltd. 4-2 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Figure 4.2 Property Location Map Table 4.1 Summary of Property Ownership Company Relationship to Avino Silver and Gold Mines Ltd. Effective Ownership of Avino Mine Property (%) CMMA Subsidiary Promotora Avino, S.A. de C.V. Subsidiary Total Effective Ownership of Avino Mine Property - Estate of Ysita Non-controlling interest Total - Avino Silver & Gold Mines Ltd. 4-3 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Table 4.2 Mineral Concessions – Avino Property Concession Name Concession No. Location Hectares (ha) Date Acquired Expiration Date Cost (US$/ha) Payment (US$) Agrupamiento San Jose (Purisma Chica) Pánuco 30/09/1971 29/09/2021 Agrupamiento (San Jose) Pánuco 8 13/08/1979 12/8/2029 Agrupamiento San Jose (El Trompo) Pánuco 13/10/1989 12/10/2039 Agrupamiento San Jose (Gran Lucero) Pánuco 5/12/1990 4/12/2040 Agrupamiento San Jose (San Carlos) Pánuco 5/2/1961 16/12/2061 Agrupamiento San Jose (San Pedro Y San Pablo) Pánuco 12 22/06/1959 21/06/2061 Aguila Mexicana Pánuco 12/3/2004 29/06/2044 Ampliacion La Malinche Pánuco 18/12/1996 17/12/2046 Ampliacion San Gonzalo Pánuco 19/12/1991 18/12/2041 Avino Grande Ix Pánuco 2/4/2002 1/4/2052 Avino Grande Viii Pánuco 14/02/2002 13/02/2052 El Caracol Pánuco 12/3/2002 28/04/2044 El Potrerito Pánuco 9 14/12/1989 13/12/2039 Fernando Pánuco 29/08/1997 28/08/2047 La Estela Pánuco 14 11/12/1986 12/12/2036 La Malinche Pánuco 9 28/06/1996 27/06/2046 Los Angeles Pánuco 25/03/1971 24/03/2021 Negro Jose Pánuco 58 17/10/2002 16/10/2052 San Gonzalo Pánuco 12 29/04/1991 28/04/2041 San Martin De Porres Pánuco 30 15/09/2004 14/09/2054 Santa Ana Pánuco 14/09/1992 13/09/2042 Yolanda Pánuco 29/04/1991 28/04/2041 Total - Note:Concession “La Platosa” is not included because it is not held by Avino. Avino Silver & Gold Mines Ltd. 4-4 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Figure 4.3 Map of Avino Mine Property Concessions On February 18, 2012, through its subsidiary company CMMA, Avino re-entered into an agreement (the Agreement) with Minerales, whereby Minerales has indirectly granted to Avino the exclusive mining and occupation rights to the La Platosa concession. The La Platosa concession covers 98.83 ha and hosts the Avino vein and ET Zone. Pursuant to the Agreement, Avino has the exclusive right to explore and mine the concession for an initial period of 15 years, with the option to extend the agreement for another 5 years. In consideration of the grant of these rights, Avino must pay to Minerales the sum of US$250,000, by the issuance of common shares of Avino. Avino will have a period of 24 months for the development of mining facilities. Avino has agreed to pay to Minerales a royalty equal to 3.5% of NSRs, at the commencement of commercial production from the concession. In addition, after the development period, if the minimum monthly processing rate of the mine facilities is less than 15,000 t, then Avino must pay to Minerales in any event a minimum royalty equal to the applicable NSR royalty based on processing at a minimum monthly rate of 15,000 t. In the event of a force majeure, Avino shall pay the minimum royalty as follows: · first quarter: payment of 100% of the minimum royalty · second quarter: payment of 75% of the minimum royalty · third quarter: payment of 50% of the minimum royalty Avino Silver & Gold Mines Ltd. 4-5 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico · fourth quarter: payment of 25% of the minimum royalty · in the case of force majeure still in place after one-year of payments, payment shall recommence at a rate of 100% of the minimum royalty and shall continue being made as per the quarterly schedule. Minerales has also granted to Avino the exclusive right to purchase a 100% interest in the concession at any time during the term of the Agreement (or any renewal thereof), upon payment of US$8 million within 15 days of Avino's notice of election to acquire the Property. The purchase would be completed under a separate purchase agreement for the legal transfer of the concession. This agreement replaces all other previous agreements. During the month of May of each year, Avino must file assessment work made on each concession for the immediately preceding calendar year. During the months of January and July of each year, Avino must pay in advance the mining taxes which are based on the surface of the concession and the number of years that have elapsed since it was issued. Consistent with the mining regulations of Mexico, cadastral surveys have been carried out for all the listed mineral concessions as part of the field staking prior to recording (Slim 2005d). It is believed that all concessions are current and up to date. Mineral concessions in Mexico do not include surface rights. Avino has entered into agreements with communal land owners (Ejidos) of San José de Avino, for the temporary occupation and surface rights of the concessions. A current title opinion dated April 4, 2012, has been prepared by Juan Manuel González Olguin of the Mexican law firm Bufete González Olguin SC. Based on the review of legal opinion, issued title certificates and the unhindered residence on the Property, Tetra Tech has verified that Avino owns the concessions through its Mexican subsidiary company, CMMA, and that there is no indication of any encumbrances at the site. Furthermore, the legal document prepared by Jesús Bermúdez Fernández, dated February 18, 2012, delineating the terms of the agreement on the La Platosa concession has been sourced for information. Avino Silver & Gold Mines Ltd. 4-6 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY Topography, Elevation and Vegetation The average elevation of the Property is approximately 2,200masl.Local relief is estimated to be roughly 100m ranging from the bottom bench of the tailings to the top of the open pit. Vegetation is sparse and consists of shrubs and grasses typical of the high desert. Accessibility and Local Resources The Property is easily accessible by road and is an important part of the local community from which skilled workers are available. Access is provided by Highway 40, a four-lane highway leading from Durango, past the airport and on to the city of Torreon in Coahuila. Successive turn-offs for the Property are at Francisco I Madero, Ignacio Zaragoza, and San José de Avino (Slim 2005d). The Avino mineral concessions are covered by a network of dirt roads which provide easy transport access between all areas of interest on the Property and the mill at the main Avino Mine (Gunning 2009). The nearest major city is Durango, with a population of approximately 465,000. Durango is a major mining center in Mexico where experienced labour and services can be obtained. The two towns nearest the mine are Pánuco de Coronado and San José de Avino, where the majority of the employees lived while working at the mine when it was in operation. Pánuco de Coronado has a population of approximately 12,000, and San José de Avino is a small center with a population of less than 1,000. Avino Silver & Gold Mines Ltd. 5-1 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Climate and length of Operating Season The climate is temperate and semi-arid. In the region, the mean annual rainfall is 580.6 mm and the average annual temperature is 16.9°C. July and January average temperatures are 21.8°C and 11.3°C, respectively (www.worldclimate.com – Durango). The majority of the rainfall occurs between June and September. In the winter months, frost can occur. Exploration, development, and mining activities may take place throughout the year without any significant seasonal impact. Infrastructure Infrastructure is disclosed in Section 18.0. Avino Silver & Gold Mines Ltd. 5-1 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico HISTORY Avino Mine, 1555-1968 The Avino deposit was originally discovered around 1555 by the Spanish conquistador, Don Francisco de Ibarra. In 1562, Francisco de Ibarra, was appointed governor of the newly formed province of Nueva Vizcaya, in the Viceroyalty of Nueva España (New Spain) and, in 1563, founded the town of Durango. Francisco de Ibarra led several expeditions in search of silver deposits in the region and is recognized as having established Minas de Avino, present day Avino Mine; San Martín, Durango; and Pánuco, Sinaloa. Mining operations at the Avino Mine are said to have commenced in 1562-1563 and have been in production until the early 1900s. Operations at the Avino Mine continued up to the onset of the War of Independence (1810) when operations were interrupted but continued through to the early 1900s. In 1880, the mines were taken over by Avino Mines Ltd., a company controlled by American and English interests. With aid of new industrial technology the Avino mine developed into a more efficient mining operation. By 1908, the Avino Mine was considered one of the largest open pit mines in the world and equipped with one of the largest lixification smelters (Gallegos 1960; Bannon 1970; VSE 1977; Slim 2005d). During the outbreak of the Mexican Revolution in 1910, proceeds from the mine supplied funds to the revolutionary forces. Since much of the fighting occurred in and around Durango and the risk posed by brigands hiding in the mountains was high, the mine was abandoned in 1912. Between 1912 and 1968, the mine was worked intermittently on a very small scale (Avino Annual Report 1980). There is no known historical record of production from the Avino Mine during this period. The Avino Property was acquired under current ownership in 1968. San Gonzalo Deposit The history of the San Gonzalo deposit is not well known. Shallow workings from an old mine are present in the San Gonzalo vein, and consist of small underground workings which were originally accessed by a five-level vertical shaft. These workings were sampled by M. Evans in 1954. The workings are accessible through a raise that was driven in 2012 which is being used for ventilation. No attempts have been made to duplicate the results of the 1954 sampling. The limits of past workings have been taken from old maps but are assumed to be reasonably accurate (Gunning 2009). Avino Silver & Gold Mines Ltd. 6-1 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico GEOLOGICAL SETTING AND MINERALIZATION Regional Geology The Property Is located within the Sierra de Gamon, on the east flank of the Sierra Madre Occidental. The area is a geological window into the Lower Volcanic series and consists mainly of volcanic flows, sills, and tuffaceous layers of andesite, rhyolite, and trachyte. Individual rock units typically vary from 300 to 800 m in thickness. Andesitic rocks outcrop over most of the region with other rock types occurring more sparsely to the north (Slim 2005d). A large monzonitic intrusion is observed in the region in the form of dykes and small stocks, which appear to be linked to the onset of the Avino vein mineralization. Other post-mineralization dykes of intermediate to felsic composition outcrop in various areas and appear to cause minor structural displacements. A number of thin mafic sills are also found in various parts of the region and are related to recent volcanism. Higher areas of the Sierra Madre Occidental surrounding the mine are composed of rhyolites and ignimbrites of the Upper Volcanic Series, with thicknesses approaching 1,500 m. The Avino district has been affected by a number of tectonic events, some possibly related to the Laramide orogenic event. Other tectonic events in the region appear to be associated with later igneous events, both extrusive and intrusive, causing the formation of various systems of pre-mineralization faulting. These fault systems usually produced normal displacement of the pre-existing rocks, and generally strike northwest-southeast. Additional normal fault systems are also observed in the region, striking northeast-southwest and dipping towards the south. Post-mineralization faulting has produced the present rough topography. One of the most significant regional features of the district is the Avino Fault which strikes northwest 20° southeast and dips southeast and appears to cut off the mineralization, juxtaposing the Upper and Lower Volcanic series. Avino Silver & Gold Mines Ltd. 7-1 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Property Geology and Mineralization The Avino concession is located within a 12km (north-south) by 8.5km (east-west) caldera.The Property contains numerous low-sulphidation epithermal veins, breccias, stockwork, and silicified zones that grade into a “near porphyry” environment, particularly in the Avino Mine area.The caldera has been uplifted by regional north-trending block faulting (a graben structure), exposing a window of andesitic pyroclastic rocks of the lower volcanic sequence within the caldera.The lower volcanic sequence is overlain by the upper volcanic sequence, consisting of rhyolite to trachyte flows and extensive ignimbrites and intruded by monzonite bodies.The basal andesite-bearing conglomerate and underlying Paleozoic basement sedimentary rocks (consisting of shales, sandstones and conglomerates) have been identified on the Avino concession in the south-central portion of the caldera, covering the Guadalope, Santiago, San Jorge, the San Gonzalo Trend, Malinche, Porterito and Yolanda areas.A northerly trending felsic dyke, possibly a feeder to the upper volcanic sequence, transects the Property and many of the veins.The Aguila Mexicana low temperature vein system, with significant widths but overall low precious metal values, trends north-northwest at a similar orientation to the felsic dyke and with similar continuity across the Property.The two structures may occur along deep crustal faults that controlled volcanism and mineralization, with the felsic dyke structure controlling the emplacement of the Avino, Nuestra Senora and El Fuerte-Potosina volcanic centres and the Aguila Mexicana structure controlling the Cerro San Jose and El Fuerte-Potosina volcanic centres (Paulter 2006). Silver- and gold-bearing veins cross-cut the various lithologies and are generally oriented north northwest-south southeast and northwest-southeast (Figure 7.1 and Figure 7.2).The rocks have been weathered and leached in the upper sections, as a result of contact with atmospheric waters; the oxide tailings material (Section 7.2.3) is primarily from this source, whereas the sulphide tailings are predominantly from material sourced at depth, below the leached zone.In Mexico, these types of deposits can have large lateral extents, but can be limited in the vertical continuity of grades. In the oxide zone, mineralization is primarily hosted by the minerals argentite, bromargyrite, chalcopyrite, chalcocite, galena, sphalerite, bornite, native silver, gold, and native copper.Other minerals present in mineralized areas, but not hosting the metals of interest, include hematite, chlorite, quartz, barite, pyrite, arsenopyrite and pyrrhotite.Malachite, anglesite and limonite are common in the quartz zones of the weathered parts of the oxide material. Avino Silver & Gold Mines Ltd. 7-2 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Figure 7.1 General Map of Property Geology Source:Modified after Gunning (2009) Avino Silver & Gold Mines Ltd. 7-3 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Figure 7.2 Plan Map of San Gonzalo Veins and Other Nearby Veins Source:Modified after Gunning (2009) Avino Silver & Gold Mines Ltd. 7-4 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Avino Vein Geology and mineralization of the Avino vein are summarized from Slim (2005d). The Avino vein is 1.6 km long and 60 m wide on the surface. To date, the deepest level accessed was at the 2,070 m level (330 m below surface). The Avino vein is the most striking and important example of the epithermal mineralization of the district whose structures are normally weathered and leached in their upper section as a result of contact with atmospheric waters producing a band of oxide minerals and zones of supergene enrichment to a depth of about 70 m. In the oxide portion of the Avino vein, the common minerals encountered include hematite, limonite, anglesite and copper carbonate in white or green, somewhat chloritized, quartz zones. The common primary and secondary minerals encountered are argentite, bromargyrite, chalcopyrite, chalcocite, galena sphalerite, bornite, native silver, free gold, and native copper. Other minerals present in mineralized areas include quartz, pyrite, chlorite, barite, arsenopyrite, pyrrhotite and specularite. Higher silver values, which appear to be found at or near the surface, are reported to decrease overall with depth, except at vein intersections where higher values are more persistent. The same can be said for gold, although the higher values start just below the onset of silver mineralization, at or near the surface. In contrast, higher copper values coincide with vein intersections and may increase with depth. The Avino vein has been followed longitudinally for more than 1,300 m and vertically for more than 600 m. It strikes north 66° east with an east-west splay, and dips to the south and southeast at 60° to 70°. Steeply dipping, acicular high grade zones within the vein and stock-work zones are frequently found in the upper part of the vein, as well as at its intersections with a number of lateral veins. An example of a higher grade area of mineralization encountered with major lateral vein intersecting the Avino was the El Hundido, which exceeded 40 m in thickness. In the lower areas of the vein and mine, mineralized cross-veins, branch-veins, and stockwork zones have been found in the footwall at San Luis and at El Hundido, and are assumed to persist with depth. The hanging wall of the Avino vein is andesite, while the footwall is a monzonite intrusive with andesite sections. A post-mineralization fault parallel with the vein occurs in the hanging wall at a distance of several metres in the area of San Luis, while in the central part of El Hundido, this fault is located at the contact with the vein over a distance of about 300 m, up to the area of Santa Elena and San Antonio. From that point, and proceeding toward the El Chirumbo Mine, this fault cuts the vein between the face at San Carlos to the face exposed at the underground ramp. The fault then enters the footwall where it remains until a point about 30 m east of the west face of the Chirumbo area, producing a downward displacement of the vein of between 50 to 100 m. At Chirumbo, the fault largely replaces the vein due to strong leaching by post-mineralization circulating of water in the gouge. On the east face at Chirumbo, the fault again enters the hanging wall; in this zone the vein is composed of branches and stockwork and to the east of this point the fault crosses the vein numerous times. Avino Silver & Gold Mines Ltd. 7-5 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico The deposit is epithermal and made up of veins and dependent stockwork structures, mainly in the hanging wall and often associated with vein intersections. Four vein systems have been described which, in decreasing order of importance, are: · system striking east-west, dipping south at 60° to 70°, including the Avino Vein and its possible extension in the Cerro de San Jose · system striking north 60° to 70° west, dipping 60° to 80° southwest, comprising the following important veins: El Trompo, San Juventino, San Jorge, Platosa, Los Reyes, Potosina, El Fuerte, and Conejo · system striking north 20° to 30° west, dipping between 60° to 80° to either the southwest or northeast, comprising the following significant veins: San Gonzalo, Aguila Mexicana, and La Calcita, as well as the Stockwork La Potosina, and the Stockwork El Fuerte · systems striking north 60° to 80° east, dipping 60° to 80° southeast, comprising the following veins: Santiago, Retana, Nuestra Senora, and San Pedro and San Pablo. Alteration has been reported in three main types: · Propylitic alteration is most common in andesite, giving the andesite a greenish tint. · Argillaceous alteration appears mainly in the upper parts of the veins and manifests itself as a whitening of the country rock due to alunite and montmorillonite clays. · Silicification, chloritization, and pyritization alteration is observed in the hanging wall and footwall, and is more prominent closer to the vein. San Gonzalo Vein The San Gonzalo vein is located approximately 1.4 km northeast of the eastern modelled extent of the Avino vein. The San Gonzalo vein system constitutes a strongly developed vein system over 25 m wide, trending 300° to 325°/80° northeast to 77° south. It is characterized by banded textures and open-space filling. The main vein has an average width of 2 m, but the silica-pyrite or iron oxide-sericite alteration with additional stock working extends across 300 m, south of the main San Gonzalo vein to the Los Angeles vein. The San Gonzalo vein appears to be related to the Los Angeles vein and the two are separated by a suspect offset fault (Figure 7.1 and Figure 7.2). The San Gonzalo is a typical narrow vein precious metal deposit with some erratic values and extends approximately 2 km to the northwest to the Santa Ana-Malinche area (Gunning 2009). Avino Silver & Gold Mines Ltd. 7-6 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico The Cerro San Jose-La Estella-San Gonzalo Cerro San Jose represents a distinct hydrothermal centre with similar characteristics to the Avino system which include the following (Paulter 2006): · occur on a topographic high · strong to intense silicification and brecciation · easterly trending stockwork system similar to the trend of the Avino vein · similar temperatures of formation to Avino · presence of an intersecting northwesterly trending vein system (la Estella at San Jose and San Juventino at Avino) · emplacement along a northerly trending, deep crustal fault zone (defined by the Aguila Mexicana Vein at Cerro San Jose and the felsic dyke at Avino). Oxide and Sulphide Tailings The Avino tailings dam is located approximately 500 m west-southwest of the main shaft to the old underground workings and 2.5 km southwest of the San Gonzalo vein. An orthogonal view of the tailings dam is shown in Figure 7.3. Within the tailings dam, there are three distinct benches: · Lower oxide bench (referred to as Phase 1.1 in Section 14.3). · Upper oxide bench (referred to as Phase 1.2 in Section 14.3). · Upper bench or sulphide bench (referred to as Phase 2 in Sections 14.3 and 14.4). The oxide tailings are primarily derived from weathered and oxidized rocks close to the surface on the Property, whereas the sulphide tailings are predominantly derived from material sourced at depth from the underground workings, below the weathered/leached zone. At this time, it is not clear what the real nature of the chemical difference between the two is, but they are distinctly different in colour. The oxide tailings (both the upper and lower benches) have been analyzed in greater details than the sulphide tailings, and are included in the current mineral resource for the oxide tailings (Section 14.3). The sulphide tailings, in the absence of any definitive sampling data penetrating the depth of the pile, are an exploration target at best (Section 14.4). Figure 7.4 shows a photograph of the tailings dam illustrating the clear division between the three benches. Avino Silver & Gold Mines Ltd. 7-7 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Figure 7.3 Orthogonal View of Tailings Pile (Looking Roughly to the North) Note:brown Phase 2 (sulphide), blue Phase 1.2 (oxide, upper bench), yellow Phase 1.1 (oxide, lower bench) Avino Silver & Gold Mines Ltd. 7-8 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Figure 7.4 Photograph of the Tailings Deposit (Viewed from the Northeast) Avino Silver & Gold Mines Ltd. 7-9 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico DEPOSIT TYPES Regionally, the Property is situated within a 12km by 8.5km caldera that hosts numerous low- to intermediate-sulphidation silver-gold epithermal veins, breccias, stockwork and silicified zones, grading into a “near porphyry” environment in the Avino Mine area. The historic mining on the Property was on the Avino vein, a silver-gold-copper rich epithermal vein. The San Gonzalo vein, however, has a much lower copper content than the Avino vein and is more equivalent to other silver±lead-zinc deposits of the Sierra Madres. Low-sulphidation vein systems are commonly characterized by low concentrations of sulphide minerals, alteration mineralogy dominated by quartz-adularia-sericite, and a lack of extensive wall-rock alteration. Conversely, high-sulphidation vein systems are commonly characterized by sulphur saturation leading to the presence of native sulphur and sulphide minerals, quartz-alunite alteration, and extensive wall-rock alteration. The Mexican silver deposits are usually within the intermediate sulphidation range, rather than either of the end member classifications. In Mexico, and particularly within the Mexican Silver Belt, these types of deposits can have large lateral extents, but may be limited vertically. There are many silver-gold mines in Mexico, some of which form large mining districts, and others which exploit multiple veins over limited vertical horizons which are sometimes only 100 m in depth (Gunning 2009). On the Property, the oxide tailings have been predominantly sourced from earlier open pit operations and the sulphide tailings have been predominantly sourced from later underground workings. Avino Silver & Gold Mines Ltd. 8-1 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico EXPLORATION Early Exploration (Prior to Mine Closure), 1968 to 2001 Exploration on the Property has been ongoing since before production commenced in 1976, and the majority of the work focused on the main Avino vein and surrounding area. The following is a summary of significant exploration work conducted either by Avino, or on behalf of Avino, until the mine closed in 2001. Pre-production exploration was carried out by CMMA and others, and covered 2,500 m of drifting and cross-cuts, as well as 8,000 m of surface and underground diamond drilling. Extensive rehabilitation was completed involving Selco, including connecting three of the old — possibly pre-1900 — underground mine workings. In 1970, a contract was signed with Selco, who spent more than US$1 million in exploration and feasibility studies before returning the Property back to CMMA in 1972, reportedly because of low metal prices. The majority of the documentation examined covered feasibility work and was related to investigations of old underground workings that were likely developed in the late 1800s. A contract was signed in October 1973 with S.G.L. Ltd. and Sheridan Geophysics Ltd., under which a new 500 t/d plant was completed in May 1974. Since 1992 exploration in/for the mine has been limited to traditional underground mine development with associated sampling and planning for production feed. In the late 1990s it appears that development was not kept up as company monthly reports showed decreasing historical reserve allocations for production and mill feed. The only recorded property exploration, apart from limited prospecting, is documented in the 1993 report by Servicios Administratos Luismin, SA de CV, the engineering branch of Cía Minera de San Luis Exploration. The study reported on detailed analysis and sampling of the then known showings on the Property with the emphasis on the Avino vein and Potosina/El Fuerte area. The extensive underground sampling programme carried out by Luismin provided later direction for underground mining. The report made recommendations for follow-up for drilling and underground development for the main Avino vein, as well as trenching and drilling recommendations for the Potosina/El Fuerte area. It is believed that these recommendations were never implemented for the prospective areas. Additionally, the report included a property-scale geological mapping and lithogeochemical sampling programme which was contoured and coloured for gold, silver, copper, lead, zinc, arsenic, antimony and mercury. Avino Silver & Gold Mines Ltd. 9-1 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Other notable observations from the study include the following; · All mineralization, with the exception of the Nuestra Senora and Potosina/El Fuerte area radiate outwards in a west to north-west direction from the Cerro San Jose. The Cerro San Jose is a silicified and partly hornfelsed body of volcanic rock probably overlying an intrusive stock, which could have been the source of most mineralization on the Property. · Mineralization in all radiating structures is described as being strongest 2 to 3 km from Cerro San Jose. This resembles many of the gold deposits in Nevada where the source of mineralization is a near surface acid-intrusive but with mineralized bodies lying 1 to 5 km away along high angle faults. · The two strongest and widest structures appear to be the Avino and Aguila Mexicana veins. · The Avino vein has three main mineralized zones—San Luis, Elena Tolosa (La Gloria/Hundido) and Chirumbo areas—which rake to the west and are open at depth. While silver values decrease with depth, gold appears to increase. · The existence of other mineralization cutting the Cerro San Jose mineralization in the Nuestra Senora and Potosina/El Fuerta areas could offer the potential for bulk mineable stockwork zones. Assay values from outcrop sampling of surface-mapped veins towards the San Jose hill ranged from lows of 2 g/t silver and trace gold over a true thicknesses from 0.1 to 2.3 m up to a high of 755 g/t silver with a corresponding 1.5 g/t gold over 0.45 m. No systematic sampling, trenching or drilling on either the outcrops or the veins is known to have occurred during the program undertaken in 1993. Recent Exploration (Post Mine Closure), 2001 to Present Since mine closure in 2001, Avino has intermittently conducted exploration work on the Property, with the intention of expanding and better defining known areas of mineralization. Historic near-to-surface mining activities are being relied upon for guidance, and modern techniques are being employed to integrate, manage and interpret results. Included in the list of exploration activities is an induced polarization (IP) geophysical survey, 1,500 soil samples, satellite imagery, mapping, trenching, tailings investigations, bulk sampling, and underground channel sampling. Tailings Investigations (Oxides), 2003 and 2004 Two specific mineralogical assessments were conducted in 2003 and 2004 on samples from the tailings on the Property. The purpose of the program was to provide data for independent investigation of the 1990 drilling results on the oxide tailings (discussed in Section 10.0) in terms of verifying assay grades and volumes, as well to examine the metallurgical characteristics of the material. The results and implications of these findings are discussed further in Section 13.0. The 2004 sample composites assays are given in Table 9.1 and sample locations are illustrated in Figure 9.1, relative to the drill fences of the 1990/1991 drillholes. Avino Silver & Gold Mines Ltd. 9-2 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Table 9.1 2004 Sample Composites Assays Area Composite No. Ag (ppm) Multi/ICP Au (g/t) FA/AA Lower Bench 1 3 5 6 7 8 9 10 Middle Bench 1 2 3 4 5 6 Note: ICP – inductively coupled plasma FA – fire assay AA – atomic absorption Figure 9.1 Plan View Location Map of Samples from Oxide Tailings Source:Slim (2005d) The following information regarding the 2004 sampling is summarized from Slim (2005d). Avino Silver & Gold Mines Ltd. 9-3 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico The 2004 tailings field-work was under the direction of MineStart and excavation of the sample pits was under contract to Desarrollos Rod Construcciones of Durango. Local casual labour were hired as needed. Given the hydraulic deposition of the tailings, four important factors required examination: anomaly characteristics of the samples and total population, assay comparison by fence, examination of downstream decrease in assays and factors arising from the downstream construction. Comparison of the 2004 assays with those from 1990 show consistency in assay values and provide confidence in the 1990 sampling and assaying program. The preliminary investigations in 2003 showed the need for a sampling of the oxide tailings to validate the assay results of the 1990 drilling and to carry out metallurgical characterization, the latter requiring large samples. In deciding on test pitting, the costs, timing and sample size were important. Backhoes were available locally and could be mobilized within a few days whereas drills would have to be brought in from up to 500 km away, for minimum contracts in excess of the project needs and with limited immediate availability. Backhoe sampling was chosen. The sampling exercise carried out in 2004, using shallow (4 m deep) backhoe trenches and hand-dug pits, represented a local corroboration of the previous sampling but cannot be considered to constitute a representative random sampling of the oxide tailings for the following reasons: · The positions of the sampling pits and trenches were sketched on previous maps but were not surveyed, unlike the drillhole collars from the 1990 campaign. · Full sections through the tailings were not obtained and access was limited to the eastern portion of the oxide tailings; thus the sampling is vertically and laterally biased to represent only the topmost 4m of the easternmost oxide tailings. The trench sampling material (Z-series) from the 1993 campaign is also likely to be non-representative as samples were taken in the surficial zone in the vicinity of the middle bench wall of the tailings heap, where cycloning of the material to aid the construction of the wall will have produced significantly coarser material than in the rest of the tailings deposit. Furthermore, these trench samplings also do not cover the full thickness of the upper (second) phase of the oxide tailings, so they cannot be considered fully representative of material, even on a local scale. Consequently, it was decided to use only the drillhole assay data (excluding the Z-series trenches) from the 1990 campaign for the oxide tailings resource estimate (Section 14.2), as it represents unbiased vertical profiles through the entire oxide tailings and has positional control. Avino Silver & Gold Mines Ltd. 9-4 1251920100-REP-R0001-02 Technical Report on the Avino Property, Durango, Mexico Tailings Sampling (Sulphides), 2005 Some sampling was carried out in 2005 by means of hand-dug pits on the “upper bench” of sulphide tailings. The silver and gold values generally ranged from 40.0 to 100.0 g/t and 0.3 to 0.6 g/t, respectively. While these values give a general idea of the potential grade of the sulphide tailings, they are not considered to be representative of the sulphide tailings, even at a local scale. Bulk Sample Program of San Gonzalo Vein, 2011 Avino completed a 10,000 t bulk sample program at the San Gonzalo deposit following a comprehensive review of the data and discussions with Tetra Tech. The bulk sample feed grade was 261 g/t silver and 0.9 g/t gold. Silver and gold recoveries were stated to be 76% and 59%, respectively, and 232 dry tonnes of flotation concentrate were produced. Results are summarized in Table 9.2. Table 9.2 San Gonzalo Bulk Sample Weight (t) Assay (g/t) Contents (kg) Contents (oz) Recovery (%) Au Ag Au Ag Au Ag Au Ag Feed 10,519* Concentrate 23.8* 8,998* 59 76 Tail 64 41 24 Source:
